Title: To James Madison from Charles Pinckney, 10 July 1805
From: Pinckney, Charles
To: Madison, James


          
            Dear Sir,
            Madrid 10th. July 1805.
          
          In my last I informed you of the capture by the Spaniards of four American Vessels, and among them an American Gunboat. I have now to acquaint you that this week’s posts brings us the disagreeable intelligence of four more being taken by the Spaniards likewise—to wit; the John, in the Mediterranean, not yet arrived—the Polly carried into Algeciras—the Washington carried into Malaga, & a large new ship bound from New York to Liverpool, (name unknown as we have no Consul at Bilbao,) and carried in there by the Adventure, Spanish Privateer of that Port. On these, as on the former cases, I have made the strongest Remonstrances, and urged their immediate release, & compensation for the detention—You are, however, to expect no satisfaction, but on the contrary, that the business of capturing our Vessels will go on rapidly, the same orders being issued as during the last war—In addition, I am informed, from two or three different sources, but all very respectable, that secret orders are issued to the Tribunals, in the Ports to be slow in deciding on these or any other cases that may arise, as this Government means to indemnify themselves by these means for the part they think you will find Yourselves obliged to act with respect to Spain, on the arrival of the Dispatches by Capt. Dulton—of one thing, however, you may always be sure, that the moment an American Vessel & Cargo are captured & brought into a port of Spain, both are immediately & irrevocably lost. I expect Mr. Young or Mr. Erving here daily to relieve me & then I propose setting out immediately for you, to bring you my Accounts & my proceedings here, & to have the pleasure of seeing you, & then also I think you will confess you never had a Minister in Europe who has had more work or trouble than I have had for the last four years. With my affectionate Respects to the President, I am always Dear Sir, Yours truly.
          
            Charles Pinckney
          
        